               Case 3:20-mj-00347-BLM Document 1 Filed 01/27/20 PageID.1 Page 1 of 13
AO 106 (Rev. 04/ 10) Application for a Search Warrant



                                        UNITED STATES DisTrucT                                 c  1     uo.a:9      l!J SC ~           7
                                                                         for the                                  JAN 2 7 2020
                                                            Southern District of California
                                                                                                           CLERK. u.s. msTR!CY cou~n
                                                                                                         SOU™EBN OISlRICl OF c.~FORNIA
              In the Matter of the Search of                                                            13'(                               DEPlJ,!Y
                                                                           )
          (Briefly describe the p roperty to be searched                   )
           or identify the person by name and address)

                  Rose Gold IPhone 5
                                                                           )
                                                                           )
                                                                                       Case No.         2 0M J o34 7
         Seized as FP&F No 2020565700008002                                )
                                                                           )
                    ("Target Device")
                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prjJJJerty. tQ be, searched and give its location):
  ~ee Attacnment A

located in the               Southern                 District of              California              , there is now concealed (ide ntify the
person or describe the prop erty to be seized):
  See Attachment B


           The basis for the search under Fed. R. Crim. P. 41 (c) is (c heck one or more) :
                  ~ evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  0 property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
               Code Section                                                            Offense Description
         Title 8, United States Code§                  Transport Illegal Aliens(a)(1 )(A)(ii) and (v)(II)
         1324

          The application is based on these facts:
         See Attached Affidavit


           ~ Continued on the attached sheet.
           0 Delayed notice o~ - - days (give exact ending dat0 more than 30 days:                                         /        ) is requested
             under 18 U.S.C(§ 3103a, the basis of which is setr h on the attached sheet.                               7


                                                                                                      Applicant 's signature

                                                                                 Giancarlo Lugo, Border Patrol Agent, U.S. Border Patrol
                                                                                                      Printed name and title

Sworn to before me and signed in my presence.                                                                              ......


Date :     /12 l/.:i&o
City and state: San Diego, California                                            The Honorable Barbara L. Major, U.S. Magistrate Judge
                                                                                                      Printed name and title
           Case 3:20-mj-00347-BLM Document 1 Filed 01/27/20 PageID.2 Page 2 of 13




 1
                                                 AFFIDAVIT
 2

 3                   I, Giancarlo Lugo, being duly sworn, hereby state as follows:

 4                                           INTRODUCTION
              l.   I submit this affidavit in support of an application for warrant(s) to search
 5 II the following electronic device(s ):

 6

 7                             Rose Gold !Phone 5
                               Seized as FP&F No. 2020565700008002
 8                             ("Target Device")


 9 II the ("Target Device"), as further described in Attachment(s) A, and to seize evidence of

10 II crime, specifically, violations of Title 8, United States Code, Section 1324 (Alien
      Smuggling), as further described in Attachment B.
11
                2.       The requested warrant(s) relate(s) to the investigation and prosecution of
12 II Richard Jaramillo SIERRA, for attempting to transport and move illegal aliens within the

13 II United States. The Target Device(s) is/are currently in the custody of Department of
      Homeland Security, Customs and Border Protection, United States Border Patrol, San
14.. .      S
      Diego ector.
15              3.       The facts set forth in this affidavit are based upon my personal observations,

16 II my training and experience, and information obtained from various law enforcement
      personnel and witnesses, including my review of reports prepared by other law
17
   II enforcement officers and agents. This affidavit is intended to show that there is sufficient
18 II probable cause for the requested warrant(s) and does not purport to set forth all of my
          knowledge of the investigation into this matter. Dates and times are approximate.
19   11



20
                                                       1

21
             Case 3:20-mj-00347-BLM Document 1 Filed 01/27/20 PageID.3 Page 3 of 13




 1                                         TRAINING AND EXPERIENCE

 2                  4.       I have been employed by the USBP since 2008, and am currently assigned to

 3
     II the San Diego Sector Prosecutions Unit. I graduated from the Border Patrol Basic Academy
          at the Federal Law Enforcement Training Center in Artesia, New Mexico. I am a Federal
 4
     II Law        Enforcement Officer within the meaning of Rule 4l(a)(2)(C), Federal Rules of
 5 II Criminal Procedure and have been a Federal Law Enforcement Officer for ten years. I am

 6
     II authorized by Rule          41(a) Federal Rules of Criminal Procedure to make applications for
          search and seizure warrants and serve arrest warrants. I have experience and have received
 7
     II training with respect to conducting investigations of immigration and criminal violations
 8 II of Titles 8, 18, 19, and 21 of the United States Code.
                    5.       My current duties involve the preparation of criminal and administrative cases
 9
          for prosecution, including the use oflinking related subjects and information via electronic
lO II equipment and telephones. In the course of my duties, I investigate and prepare for
11 II prosecution cases against persons involved in the inducement, transportation, and

12
     II harboring of illegal aliens into and within the United States; and, the utilization of illegally-
          obtained, counterfeit, altered or genuine immigration documents by illegal aliens to
13   II
          1·11 ega 11 y     . entry or remam
                          gam              . mt
                                             . h e U mte
                                                      . d States.

14                  6.       During my tenure as a Border Patrol Agent, I have participated in the

15
     II investigation of a number of cases involving the smuggling of aliens from Mexico into the
          United States and transportation of illegal aliens within the United States, which have
16
     II resulted          in the issuance of arrest warrants, search warrants, seizure warrants, and the
17 II indictments of persons for alien smuggling, including drivers, passengers, and guides.
                    7.       Through the course of my training, investigations, and conversations with
18
          other law enforcement personnel, I have gained a working knowledge of the operational
19
     II habits of alien smugglers and alien transporters, in particular those who attempt to smuggle
20
                                                           2

21
           Case 3:20-mj-00347-BLM Document 1 Filed 01/27/20 PageID.4 Page 4 of 13




 111 aliens into the United States from Mexico and transport them throughout the Southern

 2
     II District of California.   I am aware that it is a common practice for alien smugglers to work
          in concert with other individuals and to do so by utilizing cellular telephones to maintain
 3
     II communications with co-conspirators and/or illegal aliens in order to further their criminal
 4 II activities. Because they are mobile, the use of cellular telephones permits alien smugglers

 5
     II and    transporters to easily carry out various tasks related to their smuggling activities,
          including, e.g., remotely monitoring the progress of the aliens while the aliens are in transit,
 6
     II providing instructions to transporters, guiding aliens to specific pick up locations, warning
 7 II accomplices about law enforcement activity in the area and the status of check-point
 B II operations, and communicating with co-conspirators who guide aliens, coordinate drop off
          locations, and/or operate alien stash houses.
 9
                 8.    The smuggling of aliens generates many types of evidence, including, but not
10 II limited to, cellular phone-related evidence such as voicemail messages referring to the

11
     II arrangements      of travel, names, photographs, text messaging (via SMS or other
          applications), and phone numbers of co-conspirators and illegal aliens.          For example,
12
     II drivers and passengers responsible for transporting illegal aliens are typically in telephonic
13 II contact with co-conspirators immediately prior to and/or following the crossing of the

14
     II illegal aliens at the border, at which time they receive instructions, including where to pick-
          up the illegal aliens for transportation into the United States and where to take the illegal
15
     II aliens   after crossing into the United States. These communications may also include
16 II locations for delivery to stash houses and/or sponsors. Illegal aliens also are typically in
          telephonic contact with co-conspirators prior to and following their crossing in order to
1711
          make smuggling arrangements, receive instructions, and report their locations after
18 .. crossmg.

19 II            9.    Based upon my training, experience, and consultations with law enforcement

     11
          officers experienced in narcotics trafficking investigations, and all the facts and opinions
20
                                                          3

21
         Case 3:20-mj-00347-BLM Document 1 Filed 01/27/20 PageID.5 Page 5 of 13




 1 II set forth in this affidavit, I know that cellular telephones (including their Subscriber

 2
     II Identity Module (SIM) card(s)) can and often do       contain electronic evidence, including,
      for example, phone logs and contacts, voice and text communications, and data, such as
 3
     II emails,      text messages, chats and chat logs from various third-party applications,
 4 II photographs, audio files, videos, and location data. In particular, in my experience and

 5
     II consultation with law enforcement officers experienced in alien smuggling investigations,
      I am aware that individuals engaged in alien smuggling may store photos and videos on
 6
     II their   cell phones that reflect or show co-conspirators and associates engaged in alien
 7 II smuggling, as well as images and videos with geo-location data identifying alien smuggling
 B II transportation routes, and communications to and from recruiters and organizers.
                10.      This information can be stored within disks, memory cards, deleted data,
 9
     II remnant data, slack space, and temporary or permanent files contained on or in the cellular
10 II telephone. Specifically, searches of cellular telephones may yield evidence:

11
                a.      tending to indicate efforts to smuggle aliens from Mexico into the United
12
                        States;
13
                b.      tending to identify accounts, facilities, storage devices, and/or services-such
14
                        as email addresses, IP addresses, and phone numbers-used to facilitate alien
15
                        smuggling and transportation of smuggled aliens;
16
                C.      tending to identify co-conspirators, criminal associates, or others involved in
17
                        alien smuggling, or transportation of smuggled aliens;
18

19

20
                                                      4

21
           Case 3:20-mj-00347-BLM Document 1 Filed 01/27/20 PageID.6 Page 6 of 13




 1              d.    tending to identify travel to or presence at locations involved in the smuggling,
                      transportation, or harboring ofillegal aliens, such as stash houses, load houses,
 2
                      or delivery points;
 3

 4              e.    tending to identify the user of, or persons with control over or access to, the
                      Target Device(s); and/or
 5

 6
                f.    tending to place in context, identify the creator or recipient of, or establish the
 7                    time of creation or receipt of communications, records, or data involved in the
                      activities described above.
 8

 9                                    FACTS SUPPORTING PROBABLE CAUSE

10              11.   On January 25, 2020, Border Patrol Agents J. Arevalo, BPA J. Ewers, R.

11
     II Russell were conducting assigned duties      in the El Cajon Border Patrol Station's area of
          responsibility. At approximately 11: 11 AM, Agent Arevalo was parked on Forrest Gate
12
     II Road   when a concerned citizen approached him. The concerned citizen stated he had
13 II observed several individuals cross the United States/Mexico International Boundary and

14
     II run towards a red Tahoe which was parked on a turnout near the Pacific Crest Trail.
                12.   Upon arriving at the turnout, where a red Tahoe was parked, Agent Arevalo
15
     II observed several   individuals attempting to conceal themselves by lying down inside the
16 II Tahoe. Agent Arevalo approached the rear passenger side of the Tahoe and asked the

17
     II individuals inside to open the door.    One individual opened the door and revealed a total
          of six individuals, later identified as material witnesses, Vicente CARMONA-Diaz, Erik
lB 11 HERNANDEZ-Lopez, Ivan Ramiro RIVERA-Rodriguez, Jose Roman SANDOVAL-
19 II Macias, Atilano TREJO-Guillen and Rodrigo MACIAS-Carrillo, lying down inside the
          Tahoe. Agent Arevalo identified himself as a Border Patrol Agent and conducted an
20   II

                                                      5

21
           Case 3:20-mj-00347-BLM Document 1 Filed 01/27/20 PageID.7 Page 7 of 13




 111 immigration inspection. CARMONA, HERNANDEZ, MACIAS, RIVERA, SANDOVAL

 2
     II and   TREJO stated that they are illegally present in the United States and were not in
          possession of any immigration documents that would allow them to enter or remain in the
 3
     II United States legally.    At approximately 11: 15 AM, Agent Arevalo placed CARMONA,
 4 II HERNANDEZ, MACIAS, RIVERA, SANDOVAL and TREJO, under arrest.
                13.    Border Patrol Agent J. Ewers responded to assist Agent Arevalo. As Agent
 5
          Arevalo was searching the vehicle, an individual later identified as defendant, Ceasar Jessie
 5
     ll SIERRA, walked up and stated that he was the owner of the red Tahoe and was in the area
 7 II with some friends. A short distance away Agent Ewers encountered two individuals, later
 B II identified as defendants Richard Jaramillo SIERRA and Miriam RODRIGUEZ.
                14.    Agents J. Bringas and R. Russell questioned C. SIERRA regarding the six
 9   II un documente d    .  .                          . h'1s ve h'1c 1e. D unng
                          1mm1grants t h at were 1oun
                                                 .c   d m                      .       . .
                                                                                  quest1omng, A gent

10 II Arevalo and his canine partner conducted a non-intrusive air sniff/inspection of C.
ll   II SIERRA's      vehicle.   Agent Arevalo's canine alerted to a small bag a white powdery
          substance found in the red Tahoe. At approximately 11 :30 AM, Agent Russell placed C.
12   II SIERRA under arrest.
13              15.    Agent Ewers turned his attention to R. SIERRA. R. SIERRA provided a

14
     II similar   story to that of C. SIERRA. R. SIERRA stated he had driven down from Los
          Angeles, California in the white Toyota Highlander that was parked nearby.
15
                16.    Agent Ewers approached the Toyota Highlander and observed several
16 II individuals lying down attempting to conceal themselves. Agent Ewers identified himself

17
     II as a Border Patrol Agent and conducted an immigration inspection. All         five individuals,
          later identified as material witnesses Oscar GONZALEZ-Dionicio, Vicente MARIANO-
ls II Telesforo, Ernesto MARTINEZ-Ponce, Martin TRUJILLO-Roman, and Angel Francisco
19 II BELMARES-Crispin, stated that they are citizens of Mexico without immigration

     11
          documents which would allow them to enter or remain in the United States legally. At
20
                                                      6

21
           Case 3:20-mj-00347-BLM Document 1 Filed 01/27/20 PageID.8 Page 8 of 13




 1 11 approximately 11 :40 AM, Agent Ewers placed BELMARES, GONZALEZ, MARIANO,

 2
     II MARTINEZ,        TRUJILLO and under arrest. At approximately 11 :50 AM, Agent Ewers
          Placed R. SIERRA and RODRIGUEZ under arrest.
 3
                 17.   After a search incident to arrest a rose gold !Phone 5 ("Target Device") was
 4 II discovered on Ricard Jaramillo SIERRA's person. R. SIERRA claimed ownership of this
     .. device. The device was seized as evidence.
 5
                 18.   The arrest location is approximately nine miles east of the Tecate, California
 5
     II Port   of Entry and approximately seventy five yards north of the United States-Mexico
 7 II International Border.

 8
                                             METHODOLOGY
 9
               19.     It is not possible to determine, merely by knowing the cellular telephone's
lO   II make,    model and serial number, the nature and types of services to which the device is
11 II subscribed and the nature of the data stored on the device. Cellular devices today can be

12
     II simple    cellular telephones and text message devices, can include cameras, can serve as
          personal digital assistants and have functions such as calendars and full address books and
13   II can be mini-computers
                . .           a 11 owmg
                                     . 1or
                                        c e 1ectrornc
                                                    . mai·1 services,
                                                                .     we b services
                                                                               .    an d ru d'imentary
14 II word processing. An increasing number of cellular service providers now allow for their

15
     II subscribers to   access their device over the internet and remotely destroy all of the data
          contained on the device. For that reason, the device may only be powered in a secure
16
     II environment or, if possible, started in "flight mode" which disables access to the network.
17 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
          equivalents and store information in volatile memory within the device or in memory cards
18   II
          inserted into the device. Current technology provides some solutions for acquiring some of
19 II the data stored in some cellular telephone models using forensic hardware and software.

20
                                                     7

21
           Case 3:20-mj-00347-BLM Document 1 Filed 01/27/20 PageID.9 Page 9 of 13




 111 Even if some of the stored information on the device may be acquired forensically, not all

 2
     II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
          data acquisition or that have potentially relevant data stored that is not subject to such
 3 II acquisition, the examiner must inspect the device manually and record the process and the

 4 II results using digital photography. This process is time and labor intensive and may take

     11
          weeks or longer.
 5
               20.      Following the issuance of this warrant, a case agent familiar with the
 6
     II investigation    will collect the subject cellular telephone and subject it to analysis. All
 7 II forensic analysis of the data contained within the telephone and its memory cards will

 8
     II employ search protocols directed exclusively to the     identification and extraction of data
          within the scope of this warrant.
 9
               21.      Based on the foregoing, identifying and extracting data subject to seizure
10 II pursuant to this warrant may require a range of data analysis techniques, including manual

11
     II review,      and, consequently, may take weeks or months. The personnel conducting the
          identification and extraction of data will complete the analysis within 90 days, absent
12 II~1urth er app 1·1cat10n
                         . to t h'1s court.

13 II                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
               22.      Law enforcement has previously attempted to obtain the evidence sought by
14
          this warrant through the owners' consent. Consent was not given.
15
                                               CONCLUSION
16
                23.       Based on the facts and information set forth above, there is probable cause
17 II to believe that a search of the Target Device(s) will yield evidence of alien smuggling
lB II violation of Title 8, United States Code, Sections 1324.
                24.     Because the Target Device(s) were seized at the time of (SIERRA's) arrest
19
     II and have been securely stored since that time, there is probable cause to believe that such
20
                                                      8

21
          Case 3:20-mj-00347-BLM Document 1 Filed 01/27/20 PageID.10 Page 10 of 13




 111 evidence continues to exist on the Target Device(s). As stated above, I believe that the

 2
     II appropriate date range for this search is from December 25, 2019 through January 25,
          2020.
 3
                  25.   Accordingly, I request that the Court issue warrants authorizing law
 4 II enforcement to search the item(s) described in Attachment(s) A, and seize the items listed

     11
          in Attachment Busing the above-described methodology.
 5
                  I swear the foregoing is true and correct to the best of my knowledge and belief.
 6

 7

 8                                                 Giancarlo Lugo
                                                   Border Patrol Agent
 9
          Subscribed and sworn to before me this      27th day of January, 2020.
10

11
           ~~
12 II Hon. Barbara L. Major
      United States Magistrate Judge
13

14

15

16

17

18

19

20
                                                      9

21
       Case 3:20-mj-00347-BLM Document 1 Filed 01/27/20 PageID.11 Page 11 of 13




 1                                      ATTACHMENT A

 2
                                 PROPERTY TO BE SEARCHED
 3

      The following property is to be searched:
 4
        Rose Gold !Phone 5
 5
        Seized as FP&F No. 2020565700008002
     11
        ("Target Device")
 6
      Target Device is currently in the custody of the Department of Homeland Security,
 7 II Customs and Border Protection, United States Border Patrol, San Diego Sector.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
      Case 3:20-mj-00347-BLM Document 1 Filed 01/27/20 PageID.12 Page 12 of 13




 1
                                      ATTACHMENT B
 2

 3                                  ITEMS TO BE SEIZED

 4
            Authorization to search the cellular telephone(s) described in Attachment(s) A
 5 II includes the search of disks, memory cards, deleted data, remnant data, slack space, and
   II temporary or permanent files contained on or in the cellular telephone(s) for evidence
 6
      described below. The seizure and search of the cellular telephone(s) shall follow the
 7 11 search methodology described in the affidavit submitted in support of the warrant(s).

 8
             The evidence to be seized from the cellular telephone(s) will be electronic
 9 II records, communications, and data such as emails, text messages, chats and chat logs
      from various third-party applications, photographs, audio files, videos, and location
10 II data, for the period of December 25, 2019 through January 25, 2020:

11
          a.     tending to indicate efforts to smuggle aliens from Mexico into the United
12               States;

13
          b.     tending to identify accounts, facilities, storage devices, and/or services-
14
                 such as email addresses, IP addresses, and phone numbers-used to
15               facilitate alien smuggling and transportation of smuggled aliens;

16
          C.     tending to identify co-conspirators, criminal associates, or others involved
17               in alien smuggling, or transportation of smuggled aliens;

18
          d.     tending to identify travel to or presence at locations involved in the
19               smuggling, transportation, or harboring of illegal aliens, such as stash
                 houses, load houses, or delivery points;
20

21
            Case 3:20-mj-00347-BLM Document 1 Filed 01/27/20 PageID.13 Page 13 of 13



                e.    tending to identify the user of, or persons with control over or access to,
 1
                      the Target Device(s); and/or
 2

 3              f.    tending to place in context, identify the creator or recipient of, or establish
                      the time of creation or receipt of communications, records, or data involved
4                     in the activities described above,

 5

 6   11
          which are evidence of violations of Title 8, United States Code, Section 1324.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
